DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8 and 14-20, drawn to a method for forming a humic acid fertilizer, classified in C05G 5/27.
Claims 9-13, drawn to a humic acid fertilizer, classified in C05F 11/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process of invention I can be made with a material different humic acid product that does not comprise 1,2-benzisothiazolin-3-one. Conversely, the humic acid product of invention II can be made by a materially different process that occurs at high temperatures.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael West on 2/22/2021 a provisional election was made with traverse to prosecute the invention of Group II, claims 9-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 and 14-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Terenzio et al (US 2017/0152195 A1) in view of Hines et al (US 2009/0301972 A1) as evidenced by Chemical Safety Facts (“Citric Acid”, 2021, accessed from chemicalsafetyfacts.org, referenced hereinafter as “CHEM”).
Regarding claim 9, Terenzio discloses a humic acid fertilizer (fertilizer formulation based on complex of humic acid [0009]) comprising: 
a homogenous aqueous solution of caustic hydroxide extract
(see Terenzio et al teaching adding potassium hydroxide [0046], a caustic hydroxide as disclosed in claim 10, to a mixture that undergoes complete homogenization [0036]; thus reading on an homogenous solution);
particulate humic acid bearing ore dissolved in said aqueous solution having a pH in the range of 7.00-12.00
(see Terenzio et al extracting humic acid from a fossil base material that is leonardite [0021, 0137] and claim 11 below defining humic acid bearing ore to be leonardite; further Terenzio et al discloses humates typically have a pH of 9-11 [0244] which lends to a high pH product [0007] and that an objective of the invention is to reduce the final pH to f 6-7.5 [0047]; thus it is obvious to one of ordinary skill in the art to expect the aqueous solution with dissolved humic acid ore to initially have a pH of at least 7.5 to at most 11);
a primary alcohol mixed into said solution until it is homogeneous
(see Terenzio et al adding boron ethanolamine [0110][0136], wherein ethanolamine is a primary alcohol as disclosed in the instant specification [pg. 7, lines 10-15]; further Terenzio et al discloses obtaining a complete homogenization during the mixing process [0036] and exemplifies homogenizing the entire extracted mixture [0137]; thus is it would be obvious to one of ordinary skill in the art that each stirring/mixing step would result in a homogenous mixture);
 tall oil mixed into said solution until saponification of unsaponifiables contained in said tall oil occurs and ethanolamine oleate forms, emulsifying said solution
 (the examiner interprets the limitation to be a product-by-process wherein the claim is not limited to the manipulations of the recites steps, only to the structure implied by the steps (MPEP 2113); as such, and in lieu of Example 5 of the instant specification [pg. 17], the structural implications of this limitation  is the presence of tall oil and an ethanolamine in an emulsion;
 Terenzio et al discloses the formulation can be in the form of an emulsion or microemulsion [0099], which necessitates the presence of an oil, and teaches the use of an ethanolamine as discussed above [0110][0136]; although Terenzio et al does not explicitly exemplify using tall oil in an emulsion, Hines et al discloses using fatty acid materials as an emulsifier [0095], particularly when the fatty acid is tall oil fatty acid [0047, lines 16-17], in the extraction of mineral ores [0069, lines 6-9] in the presence of citric acid [0067, col. 1, last 2 lines];
Hines et al and Terenzio et al are analogous inventions in the field of metal ore extractions in emulsions; therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tall oil component like that described in Hines et al in the composition of Terenzio et al; one of ordinary skill in the art would have been motivated to do so to improve the ore extraction process by selectively, and thus efficiently, separating solids  (Hines et al [0032]). 
a carboxylic acid mixed into said solution until it is homogeneous and acidified having a pH in the range of approximately 5.00-7.00
(Terenzio et al discloses adding citric acid and mixing until complete homogenization [0036]; although not explicitly stated, one would of ordinary skill in the art would expect to observe the same result of lowering the humic solution of pH 9-11 [0244] to within the claimed range of pH 5-7 by adding the same acidifying compound of citric acid as claimed);  

(Terenzio et al discloses separating solid particles and insoluble materials to obtain the liquid fertilizing composition [0060], thus sufficiently reading on capturing both large and fine insoluble fractions; 
	furthermore, the process of separating solids via decanting and conical plate centrifuge are interpreted as a product-by-process wherein the claim is not limited to the manipulations of the recites steps, only to the structure implied by the steps (MPEP 2113); nevertheless Terenzio et al does disclose using separation techniques such as decanting [0060]). 

Regarding claim 10, Terenzio et al modified by Hines et al discloses the humic acid fertilizer of Claim 9 in which said caustic hydroxide extractant is selected from potassium hydroxide (Terenzio et al [0046]).

Regarding claim 12, Terenzio et al modified by Hines et al discloses the humic acid fertilizer of Claim 9 in which said carboxylic acid is citric acid, and in which said citric acid has a pH preferably in the range of 2.00-6.50
(Terenzio et al teaches adding citric acid [0035-0036], which has a pH of 3-6 as evidenced by CHEM [pg. 1, para 1, lines 2-3], thus reading on the claimed range).  

Regarding claim 13, Terenzio et al modified by Hines et al discloses the humic acid fertilizer of Claim 9 further including a biological stabilizing agent mixed into said solution after being acidified and reaching a pH in the range of 5.00 to 7.00
(Terenzio et al teaches adding additional substances with specific fungicidal and bactericidal repellent activity [0064], thus reading a biological stabilizing agent; Terenzio et al also teaches the final pH is in the range of 6-7.5 [0047], thus reading on the claimed range).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Terenzio et al (US 2017/0152195 A1) in view of Hines et al (US 2009/0301972 A1) as applied to claim 9 above, and further in view of Iyer et al (“Impact of formulation and particle size on stability and immunogenicity of oil-in-water emulsion adjuvants”, 2015, Human Vaccines & Immunotherapeutics, 11:7, 1853-1864) as evidenced by Ecologix (“Mesh to Micron Conversion Table”, 2021, accessed from ecologixsystems.com). 
Regarding claim 11, Terenzio et al modified by Hines et al discloses the humic acid fertilizer of Claim 9, wherein Terenzio et al discloses the fossil base material, equivalent to the humic acid bearing ore that is leonardite [0020], has a particle size of 100-150 mesh [0026, 0060] for liquid fertilizing compositions. Neither references explicitly disclose wherein in said particulate humic acid bearing ore comprises leonardite having a screen size smaller than twenty (20) mesh.
However Terenzio et al also teaches selecting the particle size depends on the type of formulation desired [0027] and Iyer et al teaches the impact of particle size on emulsion formulation stability with particles of sizes 80-250 nm, wherein particle sizes smaller than 150 nm 
Iyer et al and Terenzio et al are analogous inventions in the field of emulsions; therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ore particle sizes smaller than 150 nm like that described in Iyer et al in the composition of Terenzio et al. One of ordinary skill in the art would have been motivated to do so because fine particle of solids in emulsions provide better stability (Terenzio et al [abstract, lines 4-7 and 13]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731